PER CURIAM.
On May 3, 1977, defendant was convicted of possession of marijuana with intent to distribute. The order for appeal was timely filed and signed, but delays connected with the transcript have prevented the lodging of the record in this court. Defendant alleges that he has new evidence of a bargain between the prosecution and its witnesses, and that this forms a sufficient basis for a motion for a new trial under La.C. Cr.P. art. 851(3).
La.C.Cr.P. art. 853 provides: “When the motion for a new trial is based on ground (3) of Article 851, the motion may be filed within one year after verdict or judgment of the trial court, although a sentence has been imposed or a motion for a new trial has been previously filed; but if an appeal is pending the court may hear the motion only on remand of the case.” The motion for a new trial is therefor timely proposed, and we remand to the trial court to allow the filing and disposition of the defendant’s motion. See State v. Bradford, 275 So.2d 407 (La.1973).
REMANDED TO DISTRICT COURT.